UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-21949 DWS High Income Opportunities Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2011 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2011 Annual Report to Stockholders DWS High Income Opportunities Fund, Inc. Ticker Symbol: DHG Contents 3 Portfolio Management Review 7 Performance Summary 9 Portfolio Summary 11 Investment Portfolio 20 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Cash Flows 23 Statement of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Tax Information 39 Other Information 45 Dividend Reinvestment and Cash Purchase Plan 48 Stockholder Meeting Results 49 Investment Management Agreement Approval 53 Board Members and Officers 57 Additional Information Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. Stocks may decline in value. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Leverage results in additional risks and can magnify the effect of any gains or losses. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. On a net asset value (NAV) basis, the fund's total return for the 12-month period ended September 30, 2011 was 2.16%. On a market price basis, the return for the same period was 7.66%. The fund's NAV per share as of September 30, 2011 was $13.92, compared with $15.03 as of September 30, 2010. The fund underperformed the 2.61% return of its benchmark, the Credit Suisse High Yield Index, based on its net asset value return, but it outperformed based on its market price return.1 The fund maintained a leverage position throughout the period. At the close of the period, the portfolio was 29.5% leveraged, representing an outstanding loan amount of $98 million. The fund leverages through a secured line of credit and then invests the proceeds in longer-term securities. Low interest rates are beneficial to this strategy by providing the fund with a low cost of funds. Conversely, if interest rates rise or if bond prices fall, a leverage position could be disadvantageous to the fund. There is no assurance that the fund's leverage strategy will be successful. Although high-yield bonds performed very well for most of the year, the asset class finished the annual period just barely in positive territory. During the period from October 2010 through July 2011, high-yield bonds were energized by a highly favorable environment. Most notably, the Moody's 12-month trailing U.S. speculative-grade bond par default rate remained below 2% as solid issuer results allowed companies to improve their liquidity positions by refinancing debt at lower rates.2 The robust issuance of high-yield bonds during this period was a further indication of the healthy state of the asset class. The market gained additional support from the U.S. Federal Reserve Board's (the Fed's) accommodative monetary policy, which continued to provide a solid underpinning for both investor risk appetites and the high-yield bond market. Another positive factor was the modest pickup in merger and acquisition (M&A) activity, an important development given that the high-yield sector is heavily populated with the type of smaller companies that can become attractive takeover candidates. The result was strong performance for high-yield bonds, both on an absolute basis and relative to other segments of the bond market.3 This positive environment quickly took a turn for the worse in the final three months of the period. High-yield bond prices declined sharply due to the sharp decline in investor risk appetites that resulted from the U.S. debt ceiling debate, the downgrade of the U.S. triple-A rating by the ratings agency Standard & Poor's®, deteriorating U.S. economic data and worries about contagion risk from the European banking system.4 The Credit Suisse High Yield Index returned -5.12% during the July-September interval, wiping out most of the gain registered in the prior nine months. Rising risk aversion within high-yield bonds was most clearly evidenced by the -14.1% loss in triple-C-rated bonds during the third calendar quarter. For the full year, high-yield bonds outperformed equities, as represented by the 1.14% return of the Standard & Poor's 500® (S&P 500) Index, but lagged the 5.26% return of the Barclays Capital U.S. Aggregate Bond Index, a measure of the broader U.S. bond market performance.5,6 Positive Contributors to Fund Performance The fund's overweight in the bonds of the European specialty chemical manufacturer Rhodia Group* benefited performance when the company was acquired by the investment-grade issuer Solvay.7 Our overweight in the shortest-maturity bonds of the technology distributor CDW LLC also benefited performance as the issuer tendered for the majority of these bonds at a premium, above their call price.8 An overweight position in the convertible bonds of the food producer Tyson Foods* added value after the issuer reported strong results early in the annual period.9 In addition, the fund's overweight in the aviation interior manufacturer BE Aerospace, Inc. benefited by an upturn in the company's new aircraft orders and deliveries. Negative Contributors to Fund Performance The fund's overweight in the junior bonds of the packaging company Reynolds Group Issuer, Inc. detracted from performance following the issuer's leveraged buyout of competitor Graham Packaging. Also weighing on performance were overweights in the travel booking company Travelport LLC, which was hit with an antitrust lawsuit by American Airlines, Inc. earlier in the year, and Ally Financial, Inc., whose mortgage arm was included in the Federal Housing Finance Agency's 17-bank lawsuit regarding faulty loan and foreclosure practices, an overhang that investors worry may delay the issuer's initial public offering of stock. Outlook and Positioning While monetary policy in the United States has remained highly accommodative and corporate balance sheets have improved, a high degree of economic and policy uncertainty continued to weigh on investor sentiment as the year drew to a close. Despite this, high-yield default rates have remained subdued due to refinancing activities that have already been completed. The Moody's 12-month trailing U.S. speculative-grade bond par default rate was 1.13% at year-end, compared to 1.44% at the end of the second quarter.10 We maintain a cautiously optimistic outlook on high-yield bonds. We currently favor the single-B credit tier, while remaining underweight in securities rated double-B and approximately neutral-weight in triple-C's. At the end of September 2011, the spread between high-yield bonds and U.S. Treasuries was 811 basis points (8.11 percentage points), up from 569 just three months earlier. That spread is pricing in a higher default rate than we expect to materialize in the near term, and we therefore continue to view the asset class favorably.11 Having said this, we expect that market volatility will remain elevated due to concerns about slowing growth in the developed economies, sovereign debt problems in Europe and potential contagion in the emerging markets.12 In light of the recent rise in yield spreads, we currently believe the asset class offers investors a favorable trade-off of risk and return via the combination of an attractive yield spread and low default rate. However, the low-default environment also means that individual defaults can have an amplified impact on a portfolio's performance. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS High Income Opportunities Fund, Inc. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Manager Gary Russell, CFA Portfolio Manager The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1Credit Suisse High Yield Index is an unmanaged, unleveraged trader-priced Portfolio constructed to mirror the global high-yield debt market. Effective with the changes to the Fund's investment objective, strategies and policies on November 5, 2010, the Credit Suisse High Yield Index replaced the Blended Index as the Fund's benchmark Index. 2Moody's trailing 12-month issuer-weighted default rate incorporates the last 12 months of data (as opposed to 1 month or 3 months, for instance). Issuer weighting counts the number of individual issuers as a portion of the total number of individual issuers. For instance, if we had 100 individual issuers and 3 of them defaulted over the past 12 months, the trailing 12-month issuer-weighted default rate would be 3%. The ratings of Moody's Investors Service, Inc. (Moody's) represent these companies' opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The fund's credit quality does not remove market risk. 3 Absolute return is the return, expressed as a percentage, which an asset achieves over a certain period of time. 4Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. 5 The S&P 500 Index tracks the performance of 500 leading U.S. stocks and is widely considered representative of the U.S. equity market. Index returns do not reflect any fees or expenses, and it is not possible to invest directly into an index. 6The Barclays Capital U.S. Aggregate Bond Index tracks the performance of the broad U.S. investment-grade, fixed-rate bond market, including both government and corporate bonds. Index returns do not reflect any fees or expenses, and it is not possible to invest directly into an index. 7 "Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 8 The "call" feature spells out the terms under which a bond may be redeemed prior to maturity. 9 A convertible bond is a bond that can be converted into a predetermined amount of a company's stock at certain periods during the life of the bond. The conversion typically takes place at the bondholder's discretion. 10 The default rate is the rate charged to a borrower who fails to remain current on loans. 11Credit spread refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. 12 Sovereign debt is government debt issued in foreign currencies. * Not held in the portfolio as of September 30, 2011. Performance Summary September 30, 2011 Performance is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for information purposes only and are not intended for trading purposes. Average Annual Total Returns as of 9/30/11 DWS High Income Opportunities Fund, Inc. 1-Year 3-Year Life of Fund* Based on Net Asset Value(a) 2.16% -1.97% -9.56% Based on Market Price(a) 7.66% 3.29% -11.57% Credit Suisse High-Yield Index(b) 2.61% 12.54% 6.34% Morningstar Closed-End High Yield Bond Funds Category(c) 3.37% 11.19% -0.52% * The Fund commenced operations on November 22, 2006. Index returns are as of November 30, 2006. On November 5, 2010, the Fund adopted its current name and investment policies. Prior to that date the Fund was known as DWS Dreman Value Income Edge Fund, Inc. and its investment objective was to seek to achieve a high level of total return. The Fund pursued its investment objective through a combination of an income strategy designed to generate regular income with the potential for capital appreciation while reducing volatility, and a quantitative long/short hedge strategy designed to seek returns that were uncorrelated with the market. Performance prior to November 5, 2010 should not be considered representative of the present Fund. Net Asset Value and Market Price As of 9/30/11 As of 9/30/10 Net Asset Value $ $ Market Price $ $ Prices and net asset value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 9/30/11: Income Dividends $ September Income Dividend $ Current Annualized Distribution Rate (Based on Net Asset Value) as of 9/30/11+ % Current Annualized Distribution Rate (Based on Market Price) as of 9/30/11+ % +Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on September 30, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Closed-End High Yield Bond Funds Category as of 9/30/11 Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 23 of 40 56 3-Year 36 of 39 92 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on net asset value total return with distributions reinvested. (a)Total return based on net asset value reflects changes in the Fund's net asset value during the period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. (b)Credit Suisse High Yield Index is an unmanaged, unleveraged trader-priced Portfolio constructed to mirror the global high-yield debt market. Effective with the changes to the Fund's investment objective, strategies and policies on November 5, 2010, the Credit Suisse High Yield Index replaced the Blended Index as the Fund's benchmark Index. (c)Morningstar's Closed- End High Yield Bond Funds category represents portfolios that concentrate on lower-quality bonds, which are riskier than those of higher-quality companies. These portfolios generally offer higher yields than other types of portfolios, but they are also more vulnerable to economic and credit risk. These portfolios primarily invest in U.S. high-income debt securities, where at least 65% or more of bond assets are not rated or are rated by a major agency such as Standard & Poor's or Moody's at the level of BB (considered speculative for taxable bonds) and below. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Morningstar category. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 9/30/11 9/30/10 Corporate Bonds 93
